Citation Nr: 1747088	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  09-23 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for right shoulder disability.

2.  Entitlement to a temporary total disability rating based on convalescence due to right shoulder disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

S. Kalolwala, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1985 to May 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In January 2011, the Veteran appeared with his representative for a travel Board hearing before the undersigned.  A transcript of that proceeding has been associated with the record. 

This matter was remanded by the Board in June 2011, June 2014, and again in December 2015 for additional development.  The matter has been returned to the Board for appellate consideration.  


FINDINGS OF FACT

1.  The Veteran does not have right shoulder disability or any other additional disability associated with the right shoulder that was caused by medical care provided to the Veteran by VA; his right shoulder disability is not the result of carelessness, negligence, lack of proper skill, error in judgement, or similar instance of fault on the part of VA in furnishing hospital care, medical or surgical treatment, or examination, or an event not reasonably foreseeable.

2.  The Veteran's February 2008 surgical treatment for right shoulder disability and subsequent recovery did not involve a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for compensation pursuant to 38 U.S.C.A. § 1151 for right shoulder disability have not been met.  38 U.S.C.A. §§ 1151, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.361 (2016).

2.  The criteria for a temporary total disability rating based on convalescence have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 4.29, 4.30 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA's duty to notify was satisfied by letters dated in February 2008, June 2011, and October 2011.  See 38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The duty to assist the Veteran has also been satisfied in this case.  In its December 2015 decision, the Board remanded the claim for additional development.  Pursuant to the Board's remand, the Agency of Original Jurisdiction (AOJ), in pertinent part, made multiple efforts to obtain quality-assurance records for the relevant time period, i.e., letters dated in February 2016 and January 2017.  The record does not reflect a response to such requests.  In February 2017, the AOJ indicated that efforts to obtain this information have been exhausted and that further attempts would be futile.  Parenthetically, the Board notes that there is no indication in the record that quality assurance records would have been generated under the circumstances of this case.  Based on the foregoing actions, the Board finds that there has been adequate compliance with the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

Neither the Veteran nor his representative has identified any other deficiency in VA's notice or assistance duties.  Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claims in this Board decision.  

II. Compensation benefits pursuant to 38 U.S.C.A. § 1151

The Veteran asserts entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for right shoulder disability, which he claims is a result of the physical therapy performed by the VA in or around November 2005.  Specifically, the Veteran asserts that the physical therapy resulted in a worsening of his chronic right shoulder disability.

	Legal Principles

In relevant part, 38 U.S.C.A. § 1151 provides that:

Compensation shall be awarded for a "qualifying additional disability" in the same manner as if such additional disability was service connected if the disability was:

(a) . . . not the result of the veteran's willful misconduct and- (1) . . . was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary . . . and the proximate cause of the disability . . . was- (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of [VA] in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable. 

38 U.S.C.A. § 1151 (West 2014).

Thus, to obtain benefits under 38 U.S.C. § 1151 (a), a veteran must show: (1) a "qualifying additional disability," (2) directly caused by the treatment furnished by VA, and (3) a proximate cause that is either the result of a fault on the part of VA or an event not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361 (d)(1) (2016).  

In determining whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the Veteran's condition after such care or treatment.  See 38 C.F.R. § 3.361(b) (2016). 

To establish that the proximate cause of a qualifying additional disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, a veteran must show either (1) that VA failed to exercise the degree of care that would be expected of a reasonable healthcare provider; or (2) that VA furnished the care, treatment, or examination without the Veteran's informed consent.  38 C.F.R. § 3.361 (d)(1).  Merely showing that a Veteran received care or treatment and that the Veteran has an additional disability does not establish cause. See 38 C.F.R. § 3.361(c)(1) (2016). 

Additionally, the determination of whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is to be based on what a reasonable health care provider would have foreseen.  The event does not have to be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. 38 C.F.R. § 3.361 (d)(2). The regulation further provides that, in determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361 (d)(2).

	Factual Background

There is a large amount of evidence in this case, consisting of both lay and medical evidence.  The Board notes that it has reviewed the evidence in its entirety, but will not be discussing all of it with specificity.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007) (the Board is presumed to have considered all evidence presented in the record; it is not required to specifically discuss every piece of evidence).

The relevant evidence of record consists of the Veteran's post-service VA medical treatment records, including VA examinations conducted August 2011 and September 2014, and statements by the Veteran and other sources.

As mentioned, the Veteran testified at a hearing before the undersigned in January 2011.  At that time, the Veteran reported, in pertinent part, being referred to physical therapy by his primary care physician in October 2005 due to his service-connected back disability.  The Veteran indicated he was provided with a diagram illustrating the proper manner in which to conduct these exercises and written instructions on the duration and frequency to be conducted.  The Veteran identified one exercise in particular that he immediately had difficulty with, i.e., prone-lying prone (body position in which one lies flat with the chest down and the back up; then lifts upper-body off of the surface while being supported by ones hands/elbows).  The Veteran reported he complained "constantly."  

The Veteran indicated that at the November 3, 2005 therapy session, he heard a loud pop while doing his exercises and experienced a sensation of immense pain in his shoulder, which he described as "unbearable."  The Veteran further indicated that the physical therapist was on a phone-call at that time, which he described as substandard care.  (Parenthetically, the Veteran noted that this therapist was no longer employed at VA).  He notified her of the pain in his shoulders upon her return; however, she had him continue doing a modified version of the exercises.  The Veteran reported he returned to physical therapy again on November 15, 2005, and informed the therapist of ongoing pain.  At that time, the therapist had him continue with the modified version of the exercises.  The Veteran was discharged from physical therapy on November 17, 2005.  

The Veteran reported he subsequently sought treatment from his primary care physician and was diagnosed with apparent degenerative joint disease of the right shoulder.  According to the Veteran, he informed the physician that the therapist modified the exercises, to which he reportedly responded, "I didn't authorize her to modify the exercise . . . I'm not sure that was such a good idea."  Further, he reported that his primary care physician informed him that his physical therapy aggravated his right shoulder condition.  Ultimately, the Veteran required surgery on his right shoulder, which he underwent in February 2008.  

The report of the August 2011 VA examination reflects, in pertinent part, a history of prescribed physical therapy following a low back surgery in 2005.  The examiner documented the Veteran's reports of right shoulder pain that began during his physical therapy.  Specifically, the Veteran reported that the exercises put undue stress on his right shoulder, which resulted in a loud pop during one session.  The Veteran reported experiencing intermittent pain that radiates down to his right elbow ever since.  Physical examination revealed crepitus, tenderness, weakness, and abnormal motion of the right shoulder.  Imaging studies were performed and revealed mild degenerative changes in the acromioclavicular (AC) joint.  The examiner diagnosed the Veteran with right shoulder rotator cuff tendinopathy, right shoulder impingement syndrome, and degenerative joint disease of the AC joint.  The examiner opined that it was less likely than not that the Veteran's right shoulder disability was caused by his physical therapy exercises.  However, he noted that his right shoulder disabilities "can be aggravated by physical therapy or other strenuous physical activity involving the right shoulder."

The report of the September 2014 VA examination reflects, in pertinent part, a history of surgical procedure to the right shoulder to repair an AC separation immediately after separation from service.  As a result, the Veteran was left with sclerotic changes in the joint and ultimately developed ongoing pain.  Following a 2005 lumbar surgery, the Veteran was prescribed physical therapy at a VA treatment facility.  The Veteran conducted these exercises both at home and at physical therapy sessions.  The Veteran reported that on one occasion at the VA, he experienced a pop in his right shoulder while doing these exercises.  He was subsequently diagnosed with degenerative joint disease of the right shoulder AC joint.  In February 2008, the Veteran underwent an arthroscopic decompression of the right shoulder with removal of synovitis.  Additionally, the Veteran reported that he re-injured his right shoulder in 2009 due to a work-related accident.  

The examiner opined that the Veteran's right shoulder disability was not caused by any hospital care, medical or surgical treatment, or examination furnished to the Veteran; nor was the proximate cause of any right shoulder disability due to carelessness, negligence, lack of proper skill, error in judgement, or similar instance of fault on part of VA in furnishing such care, or an event not reasonably foreseeable.  In doing so, the examiner noted the Veteran's history right shoulder surgical repair in 1986, secondary to acute trauma.  The examiner indicated that the degenerative joint disease noted in 2007 was clearly post-traumatic in etiology.  The examiner further explained that physical therapy would not cause degenerative joint disease or any aggravation of such disability beyond its natural progression, and that the fact the Veteran's right shoulder pain started at the same time as the muscle strengthening exercises is coincidental.  Lastly, the examiner noted that this case was extensively discussed with a board certified rehab medicine physician, and concluded that the care the Veteran received was adequate.

	Analysis

Based on a review of the record, the Board finds that entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for right shoulder disability is not warranted in this case because the Veteran's disability was not caused by medical care or treatment provided to the Veteran by VA.

In making this finding, the Board accords significant probative weight to the VA examination opinion provided in September 2014.  

Here, the September 2014 VA examination noted the Veteran's history of surgical procedure to the right shoulder to repair an AC separation immediately after separation from service.  The examiner noted that the Veteran was left with sclerotic changes in the joint and ultimately developed ongoing pain as a result.  The examiner opined that the Veteran's right shoulder disability was not caused by any hospital care, medical or surgical treatment, or examination furnished to the Veteran; nor was the proximate cause of any right shoulder disability due to carelessness, negligence, lack of proper skill, error in judgement, or similar instance of fault on part of VA in furnishing such care, or an event not reasonably foreseeable.  Rather, the examiner indicated that the degenerative joint disease noted in 2007 was clearly post-traumatic in etiology, and that physical therapy would not have aggravated the Veteran's disability beyond its natural progression.  The examiner further indicated that the proximate cause of any right shoulder disability was not due to carelessness, negligence, lack of proper skill, error in judgement, or similar instance of fault on part of VA in furnishing such care, or an event not reasonably foreseeable.  Specifically, the examiner indicated that this case was extensively discussed with a board certified rehab medicine physician, and concluded that the care the Veteran received was adequate.

The Board has considered the Veteran's statements, including that he received substandard care and that his physical therapy aggravated his right shoulder disability.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, questions of medical causation and reasonable care fall outside the realm of common knowledge of a lay person.  See Jandreau, supra (lay persons not competent to diagnose cancer).  In this case, the cause or aggravation of the Veteran's right shoulder disability and the reasonable standard of care are matters suited to the realm of medical expertise.  As such, to the extent the Veteran is addressing questions of medical causation and/or aggravation of the right shoulder disability, or the reasonable standard of care, the Board finds his statements are not competent lay evidence.  Moreover, there is no evidence of record suggesting that the Veteran's physical therapy exercises required spotting.  In fact, the Veteran was educated on how to properly conduct such exercises and indicated he conducted these exercises both at home and at physical therapy sessions.  Notwithstanding, the probative medical evidence outweighs the lay statements.

Additionally, the Board has considered the Veteran's statements that he was informed by his primary care physician that his physical therapy aggravated his right shoulder condition.  The Veteran is clearly competent to relay information provided to him by his physician, i.e., a causal opinion.  However, the Board finds that the Veteran's statements are internally inconsistent and not supported by the evidence of record.  For instance, treatment records dated in October 2005 (after commencement of physical therapy) were noticeably absent for any complaints of shoulder pain due to his physical therapy exercises, which the Veteran indicated he began experiencing immediately after starting.  Moreover, treatment records dated between August 2005 December 2007 and do not reflect any opinion by the primary care physician that the Veteran's physical therapy caused and/or aggravated his right shoulder condition.  Rather, the February 2008 operative report suggests the Veteran's right shoulder disability is related to his post-traumatic surgical repair of the AC joint.

Based on a review of the foregoing evidence, and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for right shoulder disability.

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim for entitlement, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III. Total disability rating due to convalescence

The Veteran contends that he is entitled to a temporary total rating due to convalescence following a February 2008 surgery related to his right shoulder disability.  

Under 38 C.F.R. § 4.30 (a), temporary total ratings will be assigned from the date of hospital admission and continue for one, two, or three months from the first day of the month following hospital discharge when treatment of a service-connected disability results in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.

In this case, the Veteran is not service-connected for any right shoulder disability.  Nor is he receiving compensation for such disability under the provisions of 38 U.S.C.A. § 1151.  Where, as here, the law is dispositive, the claim must be denied because of the absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for right shoulder disability is denied.

Entitlement to a temporary total disability rating based on convalescence due to right shoulder disability is denied.



____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


